UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
GERARD JENKINS,

                                    Plaintiff,
                                                                                    OPINION AND ORDER
                  -against-
                                                                                    17 Civ. 1592 (JCM)
CORRECTION OFFICER J. CORDERO,
CORRECTION OFFICER MAYFIELD,
HEARING OFFICER: ASSISTANT DEPUTY
SUPERINTENDENT OF PROGRAMS J. WOOD,

                                    Defendants.
--------------------------------------------------------------X

         Plaintiff Gerard Jenkins (“Plaintiff”) proceeding pro se commenced this action pursuant

to 42 U.S.C. § 1983 alleging violations of his Eighth Amendment and Fourteenth Amendment

rights. 1 (Docket No. 2). The Court held an evidentiary hearing on January 30, 2019 on the issue

of whether Plaintiff exhausted his administrative remedies under the Prison Litigation Reform

Act (“PLRA”). The parties submitted post-hearing briefs. 2 For the reasons set forth below, after

hearing the testimony and considering the post-hearing briefs, the Court finds that Plaintiff has

satisfied the exhaustion requirements of the PLRA.

I. BACKGROUND

A. Procedural Background

         On March 2, 2017, Plaintiff filed a complaint alleging (i) correction officers Cordero and

Mayfield used excessive force against him while he was incarcerated at Sing Sing Correctional

Facility (“Sing Sing”); and (ii) defendant Deputy Superintendent of Programs Wood violated his


1
 This action is before this Court for all purposes on the consent of the parties, pursuant to 28 U.S.C. § 636(c).
(Docket No. 47).
2
 The parties’ briefs are hereinafter referred to as “Pl. Br.” and “Defs. Br.” respectively. (Docket Nos. 68, 72). All
page number citations refer to the one assigned upon electronic filing.

                                                           1
due process rights by improperly disciplining him on allegedly false charges. (Docket No. 2).

Defendants moved to dismiss the complaint against them claiming that Plaintiff failed to exhaust

his administrative remedies with respect to his Eighth Amendment claim and did not plausibly

allege his Fourteenth Amendment claim. (Docket No. 14). The Honorable Vincent L. Briccetti

denied the motion to dismiss as to the Eighth Amendment excessive force claim against

defendants Cordero and Mayfield, holding that dismissal for failure to exhaust administrative

remedies was unwarranted at the pleading stage. Jenkins v. Cordero, No. 17 Civ. 1592 (VB),

2018 WL 456311, at *3 (S.D.N.Y. Jan. 17, 2018). 3 Judge Briccetti granted the motion to dismiss

as to the Fourteenth Amendment claim against defendant Wood, finding that Plaintiff failed to

plausibly allege this claim. Id. at *3-4.

         Following the close of discovery, Defendants requested an evidentiary hearing to

determine whether Plaintiff exhausted his administrative remedies given the dispute over

whether Plaintiff ever attempted to file a grievance within the timeframe required by the

Department of Corrections and Community Supervision (“DOCCS”). (Docket No. 36). Judge

Briccetti granted Defendants’ request for an evidentiary hearing, and the parties subsequently

consented to proceed before the undersigned for all purposes. (Docket No. 47). This Court held

an evidentiary hearing on January 30, 2019, and the parties submitted post-hearing briefs.

B. Factual Background

         Plaintiff alleges that on August 31, 2015 he was assaulted by CO Cordero and CO

Mayfield while his wife was visiting him at Sing Sing. (Compl.; Tr. 110:11-14). CO Cordero

filed a misbehavior report against Plaintiff, and after a disciplinary hearing, Plaintiff was placed


3
  In accordance with Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) and Local Rule 7.2 of the Local Civil Rules of
the United States District Courts for the Southern and Eastern Districts of New York, a copy of this case and other
cases, infra, that are unpublished or only available by electronic database, accompany this opinion and shall be
simultaneously delivered to pro se Plaintiff.

                                                         2
in the special housing unit (“SHU”). 4 (Compl. Ex. A; Tr. 110:15-21). Plaintiff testified that on

September 2, 2015, while he was in the SHU, he submitted a grievance related to the alleged

assault. (Tr. 103:20-104:4, 112:2-10; Defs. Ex. 1). Plaintiff claims that after he did not receive a

response or a grievance number, he submitted a second grievance on October 5, 2015. (Tr.

112:5-7; Defs. Ex. 1). Plaintiff testified that in both instances, he submitted the grievances while

in the SHU by handing his grievances to the correction officer who came around with the daily

mailbox. (Tr. 111:7-112:18). At the evidentiary hearing, Plaintiff did not know the identity of

the correction officer he gave his September 2, 2015 grievance to, but he described her as a tall

female correction officer whose name began with the letter R. (Id. at 119:19-20; 115:24-116:8).

Plaintiff could not recall if the same correction officer picked up the grievance on October 5,

2015, but he recalled giving his grievance to a female correction officer. (Id. at 122:2-124:4).

         Plaintiff was released from the SHU on November 10, 2015. (Tr. 112:13-15). Upon his

release, he asked inmate Vincent Warren, the prison grievance representative, about the status of

his grievances. (Defs. Ex. 1). Mr. Warren told Plaintiff that he remembered filing his grievance,

but later informed him that the grievance had not been filed. (Id.). According to Plaintiff, on

November 24, 2015, he spoke with the grievance supervisor, Quandera Quick, who informed

Plaintiff that his grievances had not been received and the time to file them had passed. (Id.).

That same day Plaintiff submitted another grievance concerning the procedures used for

collecting grievances and indicated that his grievances were not being filed. (Id.).

         At the evidentiary hearing, Ms. Quick explained that there are two ways an inmate

housed in the SHU can file a grievance with the Inmate Grievance Resolution Committee

(“IGRC”). (Tr. 20:18-21). First, the inmate could “hand-deliver the grievance to the Grievance


4
  Plaintiff appealed the results of his disciplinary hearing, and the director of inmate disciplinary programs reversed
the disciplinary determinations on February 13, 2017. (Compl. Ex. C).

                                                           3
Sergeant while he or she makes rounds.” (Id.). Second, the inmate could “place [the grievance]

in the mailbox that’s in the housing unit.” (Id.). With respect to the second option, Ms. Quick

explained that a correction officer will bring the mailbox around to the entire facility, including

the SHU, and then bring the mailbox to the mailroom, who in turn sends any grievances to the

grievance office. (Id. at 21:2-18). In this case, Plaintiff testified that he used the second method

of filing a grievance when he handed his grievance to the correction officer assigned to general

mail collection in the SHU. (Id. at 111:7-112:18).

       Ms. Quick explained that once the grievance office receives a grievance, she processes it

in accordance with Directive 4040. (Tr. 15:6-9). Specifically, Ms. Quick reviews the grievance,

codes it based on the nature of the allegations, and then gives it to the grievance clerk to assign a

grievance number that is entered into a computer database. (Id. at 15:9-16:7). Once a grievance

is given a number and entered into the database, it is considered filed. (Id. at 16:6-8).

       Ms. Quick testified that she had no recollection of receiving or filing the subject

grievances from Plaintiff. (Tr. 26:11-18). She also reviewed the grievance office’s database and

confirmed that Plaintiff’s alleged grievances from September 2, 2015 and October 5, 2015 had

not been filed. (Tr. 33:2-5; Defs. Ex. 3). Ms. Quick did, however, receive Plaintiff’s November

24, 2015 grievance, in which he stated that his grievances were not being filed. (Tr. 26:22-25;

Defs. Ex. 1). Upon receiving Plaintiff’s November 24, 2015 grievance, Ms. Quick consulted

with Mr. Warren about whether the grievance office had received Plaintiff’s prior grievances.

(Tr. 29:14-30:2). On December 1, 2015, Mr. Warren wrote a letter to Ms. Quick stating that he

had never seen the grievances Plaintiff was asking about. (Defs. Ex. 2). However, Mr. Warren

recanted the statement in his letter at the evidentiary hearing and testified that he wrote that he




                                                  4
had never seen Plaintiff’s grievance because he was afraid of being fired from his position at the

grievance office if he admitted that he saw the grievance. (Tr. 67:18-68:3, 76:22-77:20).

       Inmate John Hale, who served as a grievance file clerk at the time, also testified that he

remembered seeing a grievance concerning an assault that took place on the visit floor with CO

Cordero, but he could not remember if the grievance was the November 24 grievance or the

September 2 or October 5 grievances. (Tr. 100:7-102:8).

II. LEGAL STANDARDS

       The PLRA provides that “[n]o action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). The PLRA’s exhaustion requirement is “mandatory,”

therefore “foreclosing judicial discretion.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016).

“[P]roper exhaustion . . . means using all steps that the agency holds out, and doing so properly

(so that the agency addresses the issues on the merits).” Hernandez v. Coffey, 582 F.3d 303, 305

(2d Cir. 2009) (citing Woodford v. Ngo, 548 U.S. 81, 90 (2006)). “The exhaustion inquiry thus

requires that we look at the state prison procedures and the prisoner’s grievance to determine

whether the prisoner has complied with those procedures.” Espinal v. Goord, 558 F.3d 119, 124

(2d Cir. 2009).

       In New York State, a prisoner must comply with the rules of New York’s Inmate

Grievance Program (“IGP”). To exhaust a claim, a prisoner must complete the following three

steps: (1) submit a complaint to the clerk of the facility’s IGRC within twenty-one days of the

alleged incident; (2) appeal an adverse decision to the superintendent of the facility within seven

days of receipt of the IGRC’s written response; and (3) appeal an unfavorable decision by the



                                                  5
superintendent to the Central Office Review Committee within seven days of receipt of the

superintendent’s written response. 7 N.Y.C.R.R. § 701.5. A prisoner who has not received a

response within the prescribed timeframe may appeal to the next level. Id. § 701.6(g)(2).

       Because Plaintiff’s failure to exhaust administrative remedies is an affirmative defense,

Defendants bear the initial burden of establishing that a grievance process existed and applied to

the alleged dispute. See Hubbs v. Suffolk Cnty. Sheriff’s Dep’t, 788 F.3d 54, 59 (2d Cir. 2015).

Defendants can meet their burden by “pointing to ‘legally sufficient source[s]’ such as statutes,

regulations or grievance procedures.” Id. (quoting Mojias v. Johnson, 351 F.3d 606, 610 (2d Cir.

2003)). If Defendants satisfy their initial burden, the burden shifts to Plaintiff to demonstrate

“that other factors . . . rendered a nominally available procedure unavailable as a matter of fact.”

Id.

       In Ross, the United States Supreme Court identified “three kinds of circumstances in

which an administrative remedy, although officially on the books, is not capable of use to obtain

relief.” 136 S. Ct. at 1859. First, “an administrative procedure is unavailable when (despite what

regulations or guidance materials may promise) it operates as a simple dead end—with officers

unable or consistently unwilling to provide any relief to aggrieved inmates.” Id. Second, “an

administrative scheme might be so opaque that it becomes, practically speaking, incapable of

use.” Id. Third, an administrative procedure is unavailable when “prison administrators thwart

inmates from taking advantage of a grievance process through machination, misrepresentation,

or intimidation.” Id. at 1860.

       Shortly after the Supreme Court’s decision in Ross, the Second Circuit elaborated upon

the “opaqueness” exception in Williams v. Priatno, 829 F.3d 118 (2d Cir. 2016). In Williams, an

inmate housed in the SHU satisfied the PLRA’s exhaustion requirement when he handed a



                                                  6
grievance to a correction officer who then failed to file it. The Second Circuit explained that

“[o]n their face, the regulations only contemplate appeals of grievances that were actually filed.”

Id. at 124. Because the plaintiff’s grievance was not filed, it was “practically impossible for him

to ascertain whether and how he could pursue his grievance.” Id. Therefore, the Second Circuit

concluded that “the regulatory scheme . . . [was] ‘so opaque’ and ‘so confusing’ that . . . no

reasonable prisoner can use [it].’” Id. (quoting Ross, 136 S. Ct. at 1859). Since Williams,

numerous courts in this Circuit have followed its reasoning when assessing the “inescapable

quandary that inmates find themselves in when their grievances are not filed.” McRae v.

Cordero, No. 15 Civ. 4334 (NSR)(PED), 2018 WL 3611964, at *6 (S.D.N.Y. July 26, 2018); see

also Ortiz v. Annucci, No. 17 Civ. 3620 (RJS), 2019 WL 1438006, at *8 (S.D.N.Y. Mar. 29,

2019) (“If, in fact, Plaintiff timely attempted to file his grievance by handing it to an officer

while in SHU and that officer failed to file the grievance, Plaintiff’s avenues for pursuing the

grievance would be unavailable under Williams, excusing him from any further exhaustion

requirements.”); Terry v. Hulse, No. 16 Civ. 252 (KMK), 2018 WL 4682784, at *9-10 (S.D.N.Y.

Sept. 28, 2018); Jackson v. Downstate Corr. Facility, No. 16 Civ. 267 (NSR), 2018 WL

3650136, at *8 (S.D.N.Y. July 31, 2018).

III. DISCUSSION

       Defendants have met their initial burden of demonstrating that a grievance process

existed and applied to the instant dispute. See 7 N.Y.C.R.R. § 701.5. The Court next addresses

whether that grievance process was unavailable to Plaintiff within the meaning of the framework

established by Ross.

       Plaintiff argues that he has demonstrated the second Ross unavailability exception, the

“opaqueness” exception. (Pl. Br. at 4). Plaintiff likens this case to Williams. He argues that he



                                                  7
attempted to timely file his grievance regarding the August 31, 2015 incident while in the SHU

by submitting his grievance through Sing Sing’s mail system, which entails placing his grievance

in the mailbox brought around by one of the correction officers on duty. (Id.). Plaintiff maintains

that once he filed his grievance through Sing Sing’s mailing system it was “out of [his] hands”

and the regulations do not describe a mechanism for appealing an unfiled grievance. (Id.).

       The regulations analyzed by the Second Circuit in Williams are the same regulations as

the ones here. 829 F.3d at 125-26 (citing 7 N.Y.C.R.R. §§ 701.5, 701.6, 701.8). Defendants do

not contest the applicability of the Williams analysis to the instant case. Instead, they maintain

that Plaintiff failed to complete any step of the grievance process and challenge his claim that he

timely attempted to file a grievance while housed in the SHU. (Defs. Br. at 8-11). Defendants

question Plaintiff’s credibility, noting (1) Plaintiff had no issue filing other grievances while in

the SHU; (2) Plaintiff did not explain why he inquired about the status of a separate grievance

while failing to mention the September 2 and October 5 grievances; and (3) Plaintiff failed to

adequately explain why he did not have copies of the grievances in question. (Defs. Br. at 10-

11).

       The pertinent factual issues that this Court must decide under Williams are whether

Plaintiff attempted to file his grievance in the prescribed time and manner, and whether his

grievances nonetheless remained unfiled.

A. Plaintiff Attempted to File His Grievance Using the Proper Administrative Procedures

       Plaintiff was initially required to submit a grievance to IGRC within twenty-one days of

the August 31, 2015 incident. The Court credits Plaintiff’s testimony that he attempted to file a

grievance while in the SHU within the twenty-one-day period for several reasons. Plaintiff gave

specific details about how on September 2, 2015, he handed the grievance to the correction

officer who came around with the mailbox and did so again on October 5, 2015 when he did not
                                                  8
receive a grievance number. Plaintiff’s account was consistent with Ms. Quick’s description of

the procedure for filing a grievance from within the SHU. The Court bases its credibility

determination in part on Plaintiff’s demeanor, body language and tone of voice during his

testimony. Other facts in the record further support a finding that Plaintiff attempted to file his

grievance within the mandated timeframe. For example, once Plaintiff was released from the

SHU, he immediately followed up with the inmate grievance representative about the status of

his grievances, and he then raised his prior grievances with the civilian grievance supervisor to

see if they were ever filed. Furthermore, Plaintiff’s testimony that he handed his grievance to the

correction officer on mail duty remained unrebutted. For example, CO Maribel Lopez, the

correction officer Defendants called to testify that Plaintiff did not attempt to mail a grievance

while in the SHU, could not recall if she was the correction officer assigned to mail collection on

the dates in question. (Tr. 57:1-11; 58:3-4).

       The evidence cited by Defendants that Plaintiff failed to exhaust his administrative

remedies does not undermine Plaintiff’s testimony. First, the evidence that Plaintiff filed other

grievances while in the SHU shows that Plaintiff knew how to competently follow the correct

grievance procedures available to him. See Ortiz, 2019 WL 1438006, at *9 (“If anything,

Plaintiff’s understanding of how the IGP process functions in the ordinary course bolsters the

inference that the usual process did not unfold in this circumstance by suggesting that the filing

failure did not result from Plaintiff’s own ineptitude.”).

       Second, Defendants argue that Plaintiff’s credibility is undermined by the fact that he

filed a written complaint when he did not receive a grievance number in connection with a

separate grievance regarding the Family Reunion Program (“FRP”), (Defs. Ex. 6), but he did not

file a similar complaint with respect to the September 2 and October 5 grievances. (Defs. Br. at



                                                  9
10). The Court showed Plaintiff Defendants’ Exhibit 6 and asked him why he requested a

number for the FRP grievance but did not include the September 2 grievance in his request. (Tr.

108:9-109:17). Plaintiff testified that he specifically requested a number for the FRP grievance

because he was preparing for a hearing regarding the FRP incident. (Id.). However, he did not

think of requesting a number for the September 2 grievance at that time. (Id.). In any event,

Plaintiff submitted written complaints regarding his September 2 grievance once he learned it

had not been filed, and he promptly spoke with members of the grievance office in person once

he was released from the SHU. (See Defs. Exs. 1, 4).

         Third, Defendants maintain that Plaintiff does not offer a sufficient explanation for why

he does not have copies of the September 2 and October 5 grievances. (Defs. Br. at 11).

However, the Court credits Plaintiff’s explanation that he typically keeps copies of his

grievances, but his property bag was lost during transit and he no longer has any of his

paperwork. (Tr. 10:4-7; 125:8-12).

         Accordingly, based on Plaintiff’s credible testimony, the Court finds that Plaintiff

attempted to timely file his grievance relating to the August 31, 2015 incident in accordance with

proper administrative procedures.

B. Plaintiff’s Grievance Was Never Filed

         The evidence demonstrates that Plaintiff’s grievances were not filed, even though he

mailed his grievances in accordance with the IGP. Plaintiff did not know why his grievances

were not filed, but once he mailed them, they were within DOCCS’ possession and out of

Plaintiff’s control. 5 In such circumstances, the grievance process became unavailable to


5
 At the evidentiary hearing, Mr. Warren testified that Ms. Quick, the civilian grievance supervisor, tampered with
grievances and prevented certain grievances from being filed. (Tr. 66:24-67:17). Such actions, if they took place,
would certainly render the grievance process unavailable to Plaintiff under both the second and third unavailability
exceptions. Defendants spend a significant portion of their post-trial brief challenging Mr. Warren’s testimony.

                                                         10
Plaintiff, thereby excusing him from pursuing further exhaustion requirements. See Curtis v.

Bola, No. 15 Civ. 718 (GLS)(TWD), 2017 WL 6767392, at *13 (N.D.N.Y. Nov. 28, 2017),

report and recommendation adopted by, No. 15 Civ. 718 (GLS)(TWD), 2018 WL 278673

(N.D.N.Y. Jan. 3, 2018) (the PLRA did not bar plaintiff’s claims where he mailed his grievance

in accordance with the IGP “and for reasons unknown to him and through no fault of his own,

those [grievances] did not end up in the IGP files.”).

IV. CONCLUSION

         For the foregoing reasons, the Court finds that Plaintiff has met the PLRA’s exhaustion

requirement, and dismissal of his claim is not warranted. The Court schedules a Pre-Trial

Conference for June 20, 2019 at 10:00 a.m. in Courtroom 421 in the United States Courthouse,

300 Quarropas Street, White Plains, New York 10601. Due to pro se Plaintiff’s incarceration,

Defendants are directed to arrange Plaintiff’s telephonic participation at the aforementioned time

and date. The Clerk of Court is directed to mail a copy of this order to the pro se Plaintiff.

Dated:     May 15, 2019
           White Plains, New York

                                                                SO ORDERED:


                                                                  ______________________   ______
                                                                _______________________________
                                                                  DITH C.
                                                                JUDITH   C McCARTHY
                                                                United States Magistrate Judge




There is insufficient evidence for the Court to make a factual finding that Plaintiff’s grievances were intentionally
destroyed. However, intent is not a requirement under the “opaqueness” unavailability exception enunciated by
Williams. Thus, the absence of evidence that Plaintiff’s grievances were willfully destroyed by a prison
administrator does not defeat Plaintiff’s claim that the grievance process was unavailable to him.

                                                          11
